UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5125 Dreyfus Variable Investment Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/2012 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Variable Investment Fund, Appreciation Portfolio SEMIANNUAL REPORT June 30, 2012 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 27 Information About the Renewal of the Fund’s Investment Advisory and Sub-Investment Advisory Agreements FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Appreciation Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund,Appreciation Portfolio, covering the six-month period from January 1, 2012, through June 30, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Economic optimism helped drive stock prices higher in early 2012 when investors responded positively to improving U.S. employment trends and measures by European policymakers to address the regions sovereign debt crisis. However, political developments later raised doubts about some of Europes proposed solutions, and U.S. economic data weakened in the spring. Consequently, U.S. stocks gave back their previous gains, and most major market indices ended the first half of the year close to where they began. Despite the recent downturn in market sentiment, we believe the U.S. and global economies are likely to remain on mildly upward trajectories. In our judgment, current sluggishness is at least partly due to the lagging effects of tighter monetary policies in some areas of the world, and we expect stronger growth when a shift to more accommodative policies begins to have an impact on global economic activity. In addition, the adjustment among U.S. exporters to weaker European demand and slower economic growth in certain emerging markets should be largely completed later this year, setting the stage for better business conditions in 2013. As always, we encourage you to discuss our observations with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 16, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2012, through June 30, 2012, as provided by Fayez Sarofim, Portfolio Manager of Fayez Sarofim & Co., Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended June 30, 2012, Dreyfus Variable Investment Fund, Appreciation Portfolio’s Initial shares produced a total return of 7.22%, and its Service shares produced a total return of 7.10%. 1 In comparison, the total return of the fund’s benchmark, the Standard & Poor’s 500 Composite Stock Price Index (“S&P 500 Index”), was 9.48% for the same period. 2 Mixed economic data fueled heightened market volatility as gains over the first quarter of 2012 were partly offset by declines during the second quarter. The fund produced lower returns than its benchmark, mainly due to investors’ preference for domestically oriented businesses rather than the multinational companies on which the fund focuses. The Fund’s Investment Approach The fund seeks long-term capital growth consistent with the preservation of capital. Its secondary goal is current income.To pursue these goals, the fund normally invests at least 80% of its assets in common stocks. The fund focuses on blue-chip companies with total market capitalizations of more than $5 billion at the time of purchase, including multinational companies. These are established companies that have demonstrated sustained patterns of profitability, strong balance sheets, an expanding global presence and the potential to achieve predictable, above-average earnings growth. In choosing stocks, the fund first identifies economic sectors it believes will expand over the next three to five years or longer. Using fundamental analysis, the fund then seeks companies within these sectors that have proven track records and dominant positions in their industries.The fund employs a “buy-and-hold” investment strategy, which generally has resulted in an annual portfolio turnover of below 15%. A low portfolio turnover rate helps reduce the fund’s trading costs and minimizes tax liability by limiting the distribution of capital gains. 3 The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Macroeconomic Developments Fueled Market Volatility The reporting period began with a strong rally among U.S. stocks amid employment gains and other encouraging domestic economic news. In addition, a quantitative easing program in Europe appeared to forestall a more severe banking crisis in the region, and monetary policymakers in China seemed to have engineered a “soft landing” and lower inflation in a major engine of global growth. Consequently, investors grew more tolerant of risks during the first quarter of 2012, and they focused on global companies expected to benefit from better business conditions. However, these positive influences were called into question in the second quarter, when the U.S. labor market’s rebound slowed. Meanwhile, proposed programs to relieve fiscal pressures in Europe encountered political resistance.These headwinds caused the S&P 500 Index to fall over the second quarter of the year, partly offsetting earlier gains. Stock Selections Produced Mixed Results The fund’s relative performance was undermined by its overweighted position in the energy sector, where falling oil and natural gas prices pressured earnings of energy producers such as Occidental Petroleum and Royal Dutch Shell, Cl. A, ADR, while France’s Total, ADR also was hurt by the European debt crisis. The fund also encountered shortfalls stemming from underweighted exposure to the financials sector, which rebounded from depressed levels despite ongoing debt and corporate governance issues. In the consumer discretionary sector, the global economic slowdown constrained results from casual dining giant McDonald’s, and a deteriorating economic outlook and pricing pressures in Brazil hurt the earnings of McDonald’s franchisee Arcos Dorados Holdings, Cl. A. Other laggards included global metals producer Freeport-McMoRan Copper & Gold, which suffered as growth slowed in the emerging markets, and U.S. pharmacy chain Walgreen, which encountered negative investor reaction to an acquisition in Europe. The fund produced better relative results in the information technology sector, where electronics innovator Apple continued to score successes with its smartphone and tablet computer products. In other areas, tobacco companies Philip Morris International and Altria Group advanced as investors favored traditionally defensive stocks, which have 4 exhibited consistent earnings and strong cash flows, as did beverages leader The Coca-Cola Companies and retail giant Wal-Mart Stores. We added two companies to the fund during the reporting period. We expect global brewer SABMiller to grow along with alcohol consumption in the emerging markets, and several new and very large discoveries have created a turnaround story at Statoil. Entering 2012, Statoil now finds itself with an enviable slate of major Norwegian oil discoveries and participation in world class discoveries in Brazil, Tanzania and the Guf of Mexico. Positioned for Continued Volatility While the U.S. economy currently shows signs of moderate strength and equity valuations generally are attractive, we believe that the European sovereign debt crisis and global deleveraging will continue to stress equity markets. In such an environment, well-established companies with solid business fundamentals and generous dividend yields are likely to remain attractive to investors. As of midyear, we have continued to find a relatively large number of investments meeting our criteria in the consumer staples and energy sectors. July 16, 2012 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Fund shares are only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in an index. 3 Achieving tax efficiency is not a part of the fund’s investment objective, and there can be no guarantee that the fund will achieve any particular level of taxable distributions in future years. In periods when the manager has to sell significant amounts of securities (e.g., during periods of significant net redemptions or changes in index components) funds can be expected to be less tax efficient than during periods of more stable market conditions and asset flows. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in DreyfusVariable Investment Fund,Appreciation Portfolio from January 1, 2012 to June 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2012 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2012 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .81% for Initial Shares and 1.06% for Service Shares, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2012 (Unaudited) Common Stocks—99.0% Shares Value ($) Capital Goods—3.2% Caterpillar 84,400 7,166,404 General Electric 194,800 4,059,632 United Technologies 79,000 5,966,870 Consumer Durables & Apparel—1.7% Christian Dior 65,500 Consumer Services—3.1% Arcos Dorados Holdings, Cl. A 125,000 a 1,847,500 McDonald’s 170,900 15,129,777 Diversified Financials—3.5% BlackRock 28,000 4,754,960 Franklin Resources 41,000 4,550,590 JPMorgan Chase & Co. 267,300 9,550,629 Energy—19.3% Chevron 205,900 21,722,450 ConocoPhillips 165,100 9,225,788 Exxon Mobil 328,364 28,098,108 Imperial Oil 100,000 a 4,172,000 Occidental Petroleum 153,100 13,131,387 Phillips 66 82,550 b 2,743,962 Royal Dutch Shell, Cl. A, ADR 182,500 12,305,975 Statoil, ADR 145,000 a 3,459,700 Total, ADR 204,400 a 9,187,780 Food & Staples Retailing—3.7% Wal-Mart Stores 171,600 11,963,952 Walgreen 134,300 3,972,594 Whole Foods Market 45,100 4,298,932 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Food, Beverage & Tobacco—24.4% Altria Group 476,100 16,449,255 Coca-Cola 460,600 36,014,314 Kraft Foods, Cl. A 160,000 6,179,200 Nestle, ADR 317,400 18,961,476 PepsiCo 142,900 10,097,314 Philip Morris International 456,100 39,799,286 SABMiller 110,000 4,401,654 Health Care Equipment & Services—1.7% Intuitive Surgical 12,000 b 6,645,480 Medtronic 60,200 2,331,546 Household & Personal Products—4.2% Estee Lauder, Cl. A 133,400 7,219,608 Procter & Gamble 255,000 15,618,750 Materials—4.4% Air Products & Chemicals 20,000 1,614,600 Freeport-McMoRan Copper & Gold 200,000 6,814,000 Praxair 95,200 10,351,096 Rio Tinto, ADR 100,000 a 4,781,000 Media—3.8% McGraw-Hill 107,100 4,819,500 News, Cl. A 283,136 6,311,101 Time Warner Cable 45,000 3,694,500 Walt Disney 120,000 5,820,000 8 Common Stocks (continued) Shares Value ($) Pharmaceuticals & Biotechnology—8.3% Abbott Laboratories 181,800 11,720,646 Johnson & Johnson 212,900 a 14,383,524 Merck & Co. 63,200 2,638,600 Novo Nordisk, ADR 56,300 8,182,642 Roche Holding, ADR 185,700 8,025,954 Retailing—2.0% Target 189,700 Semiconductors & Equipment—4.1% Intel 592,900 15,800,785 Texas Instruments 213,300 6,119,577 Software & Services—3.6% Automatic Data Processing 85,400 4,753,364 International Business Machines 75,000 14,668,500 Technology Hardware & Equipment—8.0% Apple 68,000 b 39,712,000 QUALCOMM 62,800 3,496,704 Total Common Stocks (cost $319,181,830) Other Investment—.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,843,374) 4,843,374 c The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—5.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $28,594,614) 28,594,614 c Total Investments (cost $352,619,818) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts a Security, or portion thereof, on loan.At June 30, 2012, the value of the fund’s securities on loan was $28,761,993 and the value of the collateral held by the fund was $28,594,614. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Food, Beverage & Tobacco 24.4 Food & Staples Retailing 3.7 Energy 19.3 Software & Services 3.6 Pharmaceuticals & Biotechnology 8.3 Diversified Financials 3.5 Technology Hardware & Equipment 8.0 Capital Goods 3.2 Money Market Investments 6.2 Consumer Services 3.1 Materials 4.4 Retailing 2.0 Household & Personal Products 4.2 Health Care Equipment & Services 1.7 Semiconductors & Equipment 4.1 Consumer Durables & Apparel 1.7 Media 3.8 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES June 30, 2012 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $28,761,993)—Note 1(b): Unaffiliated issuers 319,181,830 534,746,496 Affiliated issuers 33,437,988 33,437,988 Cash 368,559 Dividends and securities lending income receivable 1,187,425 Prepaid expenses 6,481 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 280,501 Due to Fayez & Sarofim & Co. 93,451 Liability for securities on loan—Note 1(b) 28,594,614 Payable for shares of Beneficial Interest redeemed 364,136 Accrued expenses 77,714 Net Assets ($) Composition of Net Assets ($): Paid-in capital 324,084,652 Accumulated undistributed investment income—net 166,427 Accumulated net realized gain (loss) on investments 520,788 Accumulated net unrealized appreciation (depreciation) on investments 215,564,666 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 350,767,009 189,569,524 Shares Outstanding 8,837,354 4,800,969 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended June 30, 2012 (Unaudited) Investment Income ($): Income: Cash dividends (net of $320,552 foreign taxes withheld at source): Unaffiliated issuers 7,538,751 Affiliated issuers 2,343 Income from securities lending—Note 1(b) 65,514 Total Income Expenses: Investment advisory fee—Note 3(a) 1,424,285 Sub-investment advisory fee—Note 3(a) 581,750 Distribution fees—Note 3(b) 231,853 Prospectus and shareholders’ reports 51,593 Professional fees 33,672 Trustees’ fees and expenses—Note 3(c) 22,859 Custodian fees—Note 3(b) 20,938 Shareholder servicing costs—Note 3(b) 8,455 Interest expense—Note 2 2,094 Loan commitment fees—Note 2 1,322 Miscellaneous 10,293 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (5 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 3,171,271 Net unrealized appreciation (depreciation) on investments 28,790,055 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2012 Year Ended (Unaudited) December 31, 2011 Operations ($): Investment income—net 5,217,499 8,849,225 Net realized gain (loss) on investments 3,171,271 (368,068 ) Net unrealized appreciation (depreciation) on investments 28,790,055 31,468,680 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (9,404,205
